Order of business
I hereby inform you that pursuant to Rule 68 of the Rules of Procedure, on Tuesday, 25 September the President of the Council and I will be signing four legislative acts adopted by the codecision procedure. The titles of those legislative acts can be found in the Minutes of today's sitting.
The final version of the draft agenda as drawn up by the Conference of Presidents at their meeting of Thursday, 20 September 2007 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Monday:
No amendments.
Tuesday:
The PSE Group has requested that the report by Mr Zatloukal on efficiency and equity in European education and training systems be put back from Tuesday evening to Wednesday evening and taken after the report by Mrs Descamps.
(DE) Mr President, I will be very brief. With several reports being taken together and the Saryusz-Wolski report postponed from Monday to Tuesday, there will be very little time to debate the Zakloukal report on Tuesday evening. In agreement with the rapporteur, we would, therefore, prefer that report to be held over until Wednesday. That is the only reason.
- Thank you, I am sure that was the reason for the proposed amendment.
(Parliament agreed to the request)
The report by Mr Zatloukal was postponed to the Wednesday night sitting.
Wednesday:
The Verts/ALE, GUE/NGL and ALDE Groups request that the statements by the Council and the Commission on the situation in Myanmar/Burma be put on the agenda for Wednesday afternoon, followed by the tabling of motions for resolution.
(IT) Mr President, ladies and gentlemen, this House, as you have very rightly said, has already given its opinion on the situation in Burma on a number of occasions, but what is happening today was not happening in 1988. Thousands and thousands of people, monks, are demonstrating and there is little doubt that events are on the move.
Up to now, the Community institutions, the Commission and the Council, have said nothing. There have been a few reactions from this or that Member State. In our view, therefore, Wednesday will be an excellent moment for a statement by the Council and the Commission and for a round of speakers from the political groups, if only to show our support for these new developments in Burma.
We cannot stay silent at this time and we have a duty to focus attention publicly on this country, because we have the opportunity to do so. Therefore, I really hope that the plenary will accommodate the three groups tabling this proposal.
(NL) Mr President, ladies and gentlemen, if ever there was a time for a communication from the Commission and Council focusing attention on the situation in a particular country, that time is now. A brief discussion on Burma will give us the chance to express our solidarity with the events of the past few days there, and it is most important that we should do so. There are enough of us who are very concerned at the situation of Myanmar, of the Burmese generally, and of Mrs Aung San Suu Kyi, to make time for this during the current part-session of Parliament - it need not take all that long.
(DE) Mr President, naturally we discussed this idea at length in our Group too. We felt that this particular moment, with demonstrations happening on the ground, is perhaps not the right time for us - to put it rather colloquially - to put in our three ha'p'orth and express our view. Our view in this connection is quite clear.
If, however, that is the wish of the House and it is also made clear that we are of course on the side of the demonstrators, as we have always said, then we could agree a compromise to the effect that we are in favour of a debate, as proposed, but will not table a resolution at this point, which does not preclude the possibility that next time, when we know how things stand, we also adopt a resolution. My request, at least, is that we hold separate votes on whether to hold a debate and whether to table a resolution.
Thank you, Mr Swoboda. That is precisely what I would like to propose. First we vote on whether to hold a debate. If we vote in favour of a debate, we then come to the question of whether to table a resolution. That is a logical and conclusive procedure. Can we follow that procedure?
(Parliament approved the proposal)
(DE) Mr President, we did not know that the Liberal Group might want a resolution and, if so, that it would not be tabled until the next part-session. That is a new situation. We can all live with it. That is why the proposal from the Liberal Group that you should now put to the vote is, if I understand it correctly, as follows: if the Groups agree to draft a resolution, it should be tabled during the next part-session. That does not exactly mean that we have already reached agreement; it does mean, however, that if we do agree among ourselves, the resolution would be tabled during the next part-session. We can all accept that.
First we have to decide whether we want a resolution and then, if we do want it, when we should adopt it.
(DE) Mr President, on a point of order: since this is a new matter we cannot simply say yes or no. We should discuss it and not simply assume that just because they are Social Democrats our colleagues have spoken on behalf of all of us and can decide what is the reasonable way to proceed. We would like to say something against it that may be even more reasonable.
I propose that first we vote on whether we want a resolution. If we vote in favour, we will then decide whether the resolution will be taken this week or during the October part-session.
(DE) Mr President, of course we need a European Parliament resolution on this issue. We have drafted resolutions, some of them lengthy, on many other occasions and in some cases we could not have claimed quite the same urgency. Here we have a very concrete reason, here we have a very significant change in the situation of this country, which we have been observing for a long time.
It has already been pointed out that the leader of the opposition, who has been under house arrest for many years, has been awarded our Sakharov Prize but has not yet received it. That is why we must react to these new developments with a resolution. Yet there is no urgent need to do so this Wednesday. We will be holding the debate on Wednesday and I would propose that we vote on a resolution at the following sitting.
We shall now vote on whether we want a resolution and will then hold a second vote on when we should adopt it.
(Parliament agreed to a resolution)
(DE) Mr President, I would like to say something about why we should decide now on a resolution.
Basically I do not understand this debate. Everyone clapped when the President took a clear stand. What the President said can surely be incorporated into a resolution that Parliament could adopt as early as this Thursday. What is so difficult about condemning what is currently happening in Burma? Where is the problem? Who needs 10 or 20 days to say: we are on the side of those who are fighting for freedom in Burma, full stop! It would take 10 lines! If the Social Democrats or the EPP-ED cannot manage it, we will draft it for them.
We have already decided in favour of a resolution. Shall we draft the resolution this week?
(Parliament approved the request)
I propose beginning Question Time not at 5.30 p.m. but at 6 p.m. to give us more time for the debate, while allocating the usual hour and a half to Question Time, i.e. from 6 p.m. to 7.30 p.m.
(Parliament agreed to the proposal)
Thursday:
No changes
Sitting on 10 and 11 October
Wednesday:
The Social Democratic Group has requested postponing the joint debate on the reports by Mrs Bowles and Mrs van den Burg on Community statistics to the October part-session in Strasbourg.
(DE) Mr President, we are requesting the postponement for the following reasons. It should be possible for us to reach agreement with the Council at the first reading. If, however, we held the debate as early as 10 October, it might not prove possible. That is why we should postpone it. I believe the rapporteur also agrees with this proposal.
I put to the vote the proposal for postponement to the October part-session.
(Parliament approved the proposal.)
Thursday:
No changes
(The order of business was adopted¹)